      Case 2:18-cr-00422-SMB Document 567 Filed 05/03/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
     United States of America,                             No. CR-18-422-PHX-SMB
 9
                             Plaintiff,
10                                                                   ORDER
                 v.
11
12   Michael Lacey, et al.,
13                           Defendants.
14
           Based on the United States’ Unopposed Motion to Extend Deadline for Response
15
     to Defendants’ Motion to Dismiss Indictment, and good cause appearing,
16
           IT IS HEREBY ORDERED granting the United States’ motion and extending the
17
     deadline for it to respond to Defendants’ Motion to Dismiss Indictment (doc. 554) to May
18
     27, 2019.
19
           IT IS FURTHER ORDERED limiting Defendant’s Reply to 20 pages.
20
           IT IS FURTHER ORDERED that excludable delay under 18 U.S.C. § 3161(h) is
21
     found to commence from _________________ through __________________.
22
                      Dated this 3rd day of May, 2019.
23
24
25
26
27
28
